Exhibit 10.48


SEPARATION AGREEMENT AND GENERAL RELEASE


Neurogen Corporation (Company) and I, Charlie Ritrovato (Employee), have entered
into this Separation Agreement and General Release (Release) to settle all
issues between us relating in any way to my employment and termination of my
employment with the Company. Except to the extent governed by federal law, this
Release shall be governed by the statutes and common law of Connecticut,
excluding any that mandate the use of another jurisdiction’s laws. This Release
does not release any claims that I cannot lawfully release.
 
The Company and I agree as follows:
 
Section 1 --   Benefits
 
(a)  In General: The Company promises that I will receive the benefits set forth
in this section that are conditioned on my signing and delivering this Release
to the Company. I understand and agree that I am not otherwise entitled to
receive the benefits provided to me under this Release. I may revoke the waiver
of claims in Sections 2 and 3(b) of this Release within 7 days after I sign it,
in which case this Release will not go into effect and I will not receive the
amounts or benefits set forth herein. The revocation must be made in writing to
Jeffrey Dill, Esq., Neurogen Corporation, 35 Northeast Industrial Road,
Branford, Connecticut 06405, within the prescribed seven day period. The release
of claims becomes effective, in the absence of a written revocation, on the
eighth day after signing. The Released Parties, as defined below, do not need to
sign this Release for it to become fully enforceable.
 
(b)  Severance Pay and Other Consideration: My termination date is December 31,
2006 (“Termination Date”). I will continue to be an at-will employee and
accordingly may be paid and continue to receive benefits in the normal course of
business through and including my Termination Date. After my Termination Date,
in exchange for this executed Release and upon expiration of the seven day
revocation period described in Section 1 (a) above, I will receive: a lump sum
payment equivalent to six (6) months of pay ($130, 810.20), and seventy five
percent (75%) of my 2006 “Target Bonus”, estimated to be twenty-five percent
(25%) of my base annual salary ($49,053.85) (“Enhanced Severance Pay”). The
gross Enhanced Severance Pay ($130,810.20 + $49,053.85 = $179,864.05) shall be
subject to all applicable federal, state and local taxes and withholdings.
 
In addition to Enhanced Severance Pay, as further consideration for this
Release, the Company agrees to: (i) forgive the remaining and final twenty
percent (20%) of the $100,000 Promissory Note dated July 9, 2002 between me and
the Company (I understand the amount forgiven will be subject to taxation); and
(ii) accelerate the vesting of 5,000 shares of restricted stock I hold in the
Company that was scheduled to vest in May 2007 and will now vest as of January
2, 2007.
 
(c)  Compensation and Benefit Plans: In exchange for this Release, if I elect
COBRA coverage and otherwise remain eligible for coverage, the Company agrees to
continue paying the Company portion of the premiums on my medical and dental
plans for a period of six (6) months from my Termination Date, through and
including June 30, 2007 (the “Benefit Completion Date”). If I desire to receive
medical and dental plans under COBRA through the Company, I will be responsible
for paying the employee portion of the premium for my medical and dental plans
(including dependents) by check by the first of each month until the Benefit
Completion Date. The checks should be mailed to Jeffrey Dill at the address
provided above.
 
Except as stated in the previous paragraph and paragraphs (i) and (ii) below, I
will cease to be eligible to participate under any stock option, bonus,
incentive compensation, medical, dental, life insurance, retirement savings, and
other compensation or benefit plans of the Company or any affiliate following my
termination of employment. Thereafter, I will have no rights under any of those
plans, except as follows:
 
(i) Group Insurance: I will be eligible for the continuation of my existing
medical and dental benefits under COBRA following the Benefit Completion Date at
my own expense. The Company is providing information to me separately on my
rights under COBRA.  
1


(ii) Qualified Plan Retirement Benefits: I will retain my vested benefits, if
any, under all qualified retirement plans of the Company, and all rights
associated with such benefits, as determined under the official terms of those
plans.
 
Payments made under this Release will not be included in my compensation for
purposes of calculating the benefits to which I am entitled under any employee
benefit program, notwithstanding anything in it to the contrary.
 
Section 2 --   Complete Release
 
(a) In General: I irrevocably and unconditionally release all the Claims
described in Section 2(b) that I may now have against the Released Parties
listed in Section 2(d). I understand that I am not releasing future claims that
arise after the Termination Date.
 
(b) Claims Released: The Claims I am releasing under Section 2(a) include all
known and unknown claims, promises, causes of action, or similar rights of any
type that I presently may have (Claims) with respect to any Released Party
listed in Section 2(d). I understand that the Claims I am releasing might arise
under many different foreign, domestic, national, state, or local laws
(including statutes, regulations, other administrative guidance, and common law
doctrines), such as the following:
 
Anti-discrimination statutes, such as the Age Discrimination in Employment Act
and Executive Order 11,141, which prohibit age discrimination in employment;
Title VII of the Civil Rights Act of 1964, Sections 1981 and 1983 of the Civil
Rights Act of 1866, and Executive Order 11,246, which prohibit discrimination
based on race, color, national origin, religion, or sex; the Equal Pay Act,
which prohibits paying men and women unequal pay for equal work; the Americans
With Disabilities Act and Sections 503 and 504 of the Rehabilitation Act of
1973, which prohibit discrimination based on disability; and any other federal,
state, or local laws prohibiting discrimination, such as the Connecticut Fair
Employment Practices Act, which prohibits discrimination in employment based on
actual or perceived race, religion, color, national origin, ancestry, physical
or mental disability, medical condition, marital status, sex, age, sexual
orientation, or association with a person who has, or is perceived to have, any
of those characteristics.
 
Federal employment statutes, such as the WARN Act, which requires that advance
notice be given of certain work force reductions; the Employee Retirement Income
Security Act of 1974, which, among other things, protects employee benefits; the
Fair Labor Standards Act of 1938, which regulates wage and hour matters; the
Family and Medical Leave Act of 1993, which requires employers to provide leaves
of absence under certain circumstances; and any other federal laws relating to
employment, such as veterans’ reemployment rights laws.
 
Other laws, such as any federal, state, or local laws providing workers’
compensation benefits, mandating leaves of absence, restricting an employer’s
right to terminate employees, or otherwise regulating employment; any federal,
state, or local law enforcing express or implied employment contracts or
requiring an employer to deal with employees fairly or in good faith; any other
federal, state, or local laws providing recourse for alleged wrongful discharge,
tort, physical or personal injury, emotional distress, fraud, negligent
misrepresentation, defamation, and similar or related claims, and any other law
relating to salary, commission, compensation, benefits, and other matters, the
Connecticut Workers’ Compensation Act, the Connecticut Family & Medical Leave
Act, which mandates certain leaves of absence, and Connecticut Labor Law.
 
Examples of released claims include, but are not limited to the following
(except to the extent explicitly preserved by Section 1 or 2(a) of this
Release): (i) Claims that in any way relate to or arose during my employment
with the Company, or the termination of that employment, such as Claims for
compensation, bonuses, commissions, lost wages, or unused accrued vacation or
sick pay; (ii) Claims that in any way relate to the design or administration of
any employee compensation or benefit program; (iii) Claims that I have
irrevocable or vested rights to severance or similar benefits or to
post-employment health or group insurance benefits; or (iv) any Claims to
attorneys’ fees or other indemnities (such as under the Civil Rights Attorneys’
Fees Act), with respect to Claims I am releasing.
2


(c) Unknown Claims: I understand that I am releasing Claims that I may not know
about. That is my knowing and voluntary intent even though I recognize that
someday I might regret having signed this Release. Nevertheless, I am assuming
that risk and I agree that this Release shall remain effective in all respects
in any such case. I expressly waive all rights I might have under any law that
is intended to protect me from waiving unknown claims. I understand the
significance of doing so.
 
(d) Released Parties: The Released Parties are the Company, all current and
former parents, subsidiaries, related companies, partnerships, or joint
ventures, and, with respect to each of them, their predecessors and successors;
and, with respect to each such entity, all of its past, present, and future
employees, officers, directors, stockholders, owners, representatives, assigns,
attorneys, agents, insurers, employee compensation and benefit programs (and the
trustees, administrators, fiduciaries, and insurers of such programs), and any
other persons acting by, through, under or in concert with any of the persons or
entities listed in this subsection, and their successors.
 
Section 3 --   Promises
 
(a)  Employment Termination: I agree that my employment with the Company and its
affiliates ends on my Termination Date and that I am accepting payments and
benefits under this Release in lieu of any such other rights or benefits to
which I possibly could be or become entitled. No one has represented to me that
the Company or its affiliates will ever hereafter seek to rehire me.
 
(b)   Pursuit of Claims: I have not filed, initiated, or prosecuted (or caused
to be filed, initiated, or prosecuted) any lawsuit, complaint, charge, action,
compliance review, investigation, or proceeding with respect to any Claim this
Release purports to waive, and I promise never to do so in the future, whether
as a named plaintiff, class member, or otherwise.  I promise to request any
administrative agency or other body assuming jurisdiction of any such lawsuit,
etc. to withdraw from the matter or dismiss it with prejudice. However, the two
preceding sentences shall not preclude me from filing or prosecuting a charge
with any administrative agency with respect to any such Claim as long as I do
not seek any damages, remedies, or other relief for myself personally, which I
promise not to do, and any right to which I hereby waive. If I am ever awarded
or recover any amount as to a Claim I have purported to waive in this Release, I
agree that the amount of the award or recovery shall be reduced by the amounts I
was paid under this Release, increased appropriately for the time value of
money, using an interest rate of 10 percent per annum. To the extent such a
setoff is not affected, I promise to pay, or assign to the Company my right to
receive, the amount that should have been set off. I promise never directly or
indirectly to bring or participate in an action against any Released Party under
any unfair competition law of any jurisdiction. This subsection (b) shall not
apply to a lawsuit asserting claims under the ADEA. This means that if I file a
lawsuit asserting an ADEA claim, I will not be liable for the defendant’s
attorneys’ fees in defending the lawsuit. Nevertheless the release I have given
will remain in full force and effect and will bar recovery for ADEA claims.
 
(c)  Company Property and Debts: I have returned to the Company all files,
memoranda, documents, records, copies of the foregoing, Company-provided credit
cards, keys, building passes, security passes, access or identification cards,
and any other property of the Company or any Released Party in my possession or
control. I have cleared all expense accounts, repaid everything I owe to the
Company or any Released Party, paid all amounts I owe on Company-provided credit
cards or accounts (such as cell phone accounts), and canceled or personally
assumed any such credit cards or accounts.
 
(d)  Taxes: I am responsible for paying any taxes on amounts I receive because I
signed this Release. I agree that the Company is to withhold all taxes it
determines it is legally required to withhold. I agree not to make any claim
against the Company or any other person based on how the Company reports amounts
paid under this Release to tax authorities.
 
(e)  Ownership of Claims: I have not assigned or transferred any Claim I am
purporting to release, nor have I attempted to do so.
 
(f)  Nonadmission of Liability: I agree not to assert that this Release is an
admission of wrongdoing and I acknowledge that the Released Parties do not
believe or admit that any of them has done anything wrong.
3


(g)  No Disparagement or Harm: I agree not to criticize, denigrate, or disparage
any Released Party. I agree not to incur any expenses, obligations, or
liabilities on behalf of the Company.
 
(h)  Proprietary Information and Existing Obligations: I agree to always keep
confidential all proprietary information of the Company. I agree to remain bound
by any Company or Company affiliate agreement or policy relating to confidential
information, invention, nonsolicitation, noncompetition, or similar matters to
which I am now subject. The terms and conditions of all such existing agreements
or policies are incorporated in this Release by reference.
 
(i)  Implementation: I agree to sign any documents and do anything else that in
the future is needed to implement this Release.
 
(j) Other Representations: In addition to my other representations in this
Release, I have made the following representations to the Company, on which I
acknowledge it also has relied in entering into this Release with me:
 
No Unpaid Amounts: I already have been paid all wages, commissions,
compensation, benefits, and other amounts that any Released Party has ever owed
me, except for unpaid amounts or benefits expressly payable under the terms of
this Release.

ADEA Release Requirements Have Been Satisfied: I understand that this Release
had to meet certain requirements to validly release any ADEA claims I might have
had, and I represent that all such requirements were satisfied. (These
requirements are that (1) my entering into this agreement had to be knowing and
voluntary (i.e., free from fraud, duress, coercion, or mistake of fact); (2)
this agreement had to be in writing and be understandable; (3) it had to
explicitly waive current ADEA claims; (4) it could not have waived future ADEA
claims; (5) it must have been paid for with something to which I was not already
entitled; (6) the Company had to advise me in writing to consult an attorney;
(7) the Company had to give me at least 45 calendar days to consider this
Release, as well as statistical data on the persons affected by the Company’s
employment termination program; and (8) the Company had to give me at least 7
days within which to revoke my ADEA release after signing it.).
 
(k) Cooperation Required: I agree that I will fully cooperate with the Company
or any affiliate in effecting a smooth transition of my responsibilities to
others. Without in any way limiting the foregoing, I specifically agree to
communicate all relevant information regarding my work and to finalize any
incomplete documentation relating to my unfinished work and assignments,
including documenting any scientific experiments and turning in all laboratory
notebooks. At the Company’s request I will return to the Company’s premises to
assist in transferring my responsibilities. In addition, I will promptly and
fully respond to all inquiries from the Company or any affiliate and its
representatives relating to any lawsuit or investigation concerning my work at
the Company. To the extent I incur out-of-pocket expenses (such as postage
costs, travel expenses or telephone charges) in assisting the Company or any
affiliate at its request, the Company will mail me a reimbursement check for
those expenses within 15 days after it receives my request for payment, along
with satisfactory written substantiation of the claimed expenses. Furthermore,
for the six (6) months following my Termination Date, I agree to consult with
the Company’s Chief Corporate Counsel or Chief Operating Officer before
executing any trades in any Company stock or other securities in accordance with
the Insider Trading Pre-Clearance Procedures of the Company that I have been
subject to as an “Executive Officer” of the Company.  
 
(l) This Release to be Kept Confidential: I have not disclosed and will never
disclose the terms of this Release, including but not limited to the benefits
provided hereunder, to anyone other than a member of my immediate family or my
attorney or other professional advisor and, even as to such a person, only if
the person agrees to honor this confidentiality requirement. Such a person’s
violation of this confidentiality requirement is to be treated as a violation by
me. This subsection does not prohibit disclosures to the extent necessary
legally to enforce this Release, nor does it prohibit disclosures to the extent
otherwise legally required (but only if I notify the Company of a disclosure
obligation or request within 3 days after I learn of it and permit the Company
to take all steps it deems to be appropriate to prevent or limit the required
disclosure).
4


Section 4 --   Consequences of Violating Promises
 
General Consequences: In addition to any other remedies or relief that may be
available, I agree to pay any attorneys’ fees (including in-house counsel costs)
and damages Released Parties may incur as a result of my breaching a promise I
made in this Release (such as by suing a Released Party over a released Claim)
or if any representation I made in this Release was false when made. I agree
that the minimum damages for each breach will be half of the attorneys’ fees
each Released Party incurs as a result of the breach, which is a reasonable
estimate of the value of the time the Released Party is likely to have to spend
seeking a remedy for the breach. I further agree that the Company would be
irreparably harmed by any actual or threatened violation of Section 3 that
involves Release-related disclosures or disclosure or use of confidential or
proprietary information or trade secrets or solicitation of employees,
customers, or suppliers, and that the Company will be entitled to an injunction
prohibiting me from committing any such violation.
 
Section 5 --   Consideration of Release
 
I acknowledge that, before signing this Release, I was given a period of at
least 45 calendar days to consider this Release, as well as statistical data on
any persons also affected by this same employment termination program. I waive
any right I might have to additional time beyond this consideration period
within which to consider this Release. I acknowledge that: (a) I took advantage
of this period to consider this Release before signing it; (b) I carefully read
this Release; (c) I fully understand it; (d) I am entering into it voluntarily;
(e) I am receiving valuable consideration in exchange for my execution of this
Release that I would not otherwise be entitled to receive; and (f) the Company,
in writing, encouraged me to discuss this Release with my attorney (at my own
expense) before signing it, and that I did so to the extent I deemed
appropriate.
 
Section 6 --   Miscellaneous
 
(a)  Entire Agreement: This Release is the entire agreement between me and the
Company relating to my termination of employment or the subject matter of this
Release. This Release may not be modified or canceled in any manner, nor may any
provision of it or any legal remedy with respect to it be waived, except by a
writing signed by both me and an authorized Company official. I acknowledge that
the Company has made no representations or promises to me (such as that my
former position will remain vacant), other than those in or referred to by this
Release. If any provision in this Release is found to be unenforceable, all
other provisions will remain fully enforceable.
 
(b)  Successors: This Release binds my heirs, administrators, representatives,
executors, successors, and assigns, and will inure to the benefit of all
Released Parties and their respective heirs, administrators, representatives,
executors, successors, and assigns.
 
(c)  Interpretation: This Release shall be construed as a whole according to its
fair meaning. It shall not be construed strictly for or against me or any
Released Party. Unless the context indicates otherwise, the term “or” shall be
deemed to include the term “and” and the singular or plural number shall be
deemed to include the other. Captions are intended solely for convenience of
reference and shall not be used in the interpretation of this Release.
 
Section 7 --   Arbitration of Disputes
 
(a)  Arbitrable Disputes: The Company and I agree to resolve any claims we may
have with each other (except, if either I or the Company so elects, any dispute
for which injunctive relief is a principal remedy) through final and binding
arbitration in accordance with this section. I also agree to resolve in
accordance with this section any claim between me and any other Released Party
who offers or agrees to arbitrate the claim in this manner. This arbitration
requirement applies to, among other things, disputes about the validity,
interpretation, or effect of this Release or alleged violations of it, claims of
discrimination under federal or state law, or other statutory violation claims.
5


(b)  The Arbitration: Except as otherwise provided in any other enforceable
arbitration agreement between me and the Company (Another Arbitration
Agreement), which the Company and I hereby reaffirm if one exists, the
arbitration shall be in accordance with the then-current arbitration rules and
procedures for employment disputes governing arbitrations administered by the
American Arbitration Association (AAA), except as provided in this section.
Arbitration shall take place in the state of Connecticut before an experienced
employment arbitrator licensed to practice law in the state who has been
selected in accordance with subsection (c). The arbitrator may not modify or
change this Release in any way. I, the Company, and any Released Party who
agrees to arbitrate an Arbitrable Dispute under this section agree to submit to
personal jurisdiction in the state listed in the first paragraph of this Release
for such arbitration and in any jurisdiction necessary for the enforcement of
any arbitration award. I represent that this state is a convenient dispute
resolution location for me.
 
(c)  Selection of the Arbitrator: The arbitrator shall be selected as follows:
AAA shall give each party a list of 11 arbitrators drawn from its panel of
employment dispute arbitrators. Each party may strike all names on the list it
deems unacceptable. If only one common name remains on the lists of both
parties, that individual shall be designated as the Arbitrator. If more than one
common name remains on the lists of both parties, the parties shall strike names
alternately from the list of common names until only one remains. The party who
did not initiate the claim shall strike first. If no common name exists on the
lists of both parties, AAA shall furnish an additional list and the process
shall be repeated. If no arbitrator has been selected after two lists have been
distributed, then the parties shall strike alternately from a third list, with
the party initiating the claim striking first, until only one name remains. That
person shall be designated as the arbitrator. Striking decisions must be made
and communicated to the other party and AAA within 10 calendar days after the
date of the transmittal communication relaying the arbitrators remaining for
selection. In the event a party does not make a timely strike, the other party
may select the arbitrator from the names remaining.
 
(d)  Fees and Expenses: Each party shall pay the fees of his or her attorneys,
the expenses of his or her witnesses, and any other expenses that party incurs
in connection with the arbitration, but all costs of the arbitration itself,
including the fees of the arbitrator, the cost of any record or transcript of
the arbitration, administrative fees, and other fees and costs shall be paid in
equal shares by the plaintiff(s) and defendant(s). At my written request and on
a showing of substantial hardship, the Company shall advance all or a portion of
my share of those arbitration costs to the extent they would exceed the
out-of-pocket costs I would have incurred in a lawsuit. The party losing the
arbitration shall reimburse the party who prevailed for all attorneys’ fees and
expenses the prevailing party paid pursuant to this subsection (d), except to
the extent prohibited by a statute under which the dispute has been brought.
 
(e)  Exclusive Remedy: Arbitration in this manner shall be the exclusive remedy
for any claim that must be arbitrated pursuant to this section. Should I or the
Company attempt to resolve such a claim by any method other than arbitration
pursuant to this section, the responding party will be entitled to recover from
the initiating party all damages, expenses, and attorneys’ fees incurred as a
result of that breach.

 
TAKE THIS RELEASE HOME, READ IT, AND CAREFULLY CONSIDER ALL OF ITS PROVISIONS
BEFORE SIGNING IT: IT INCLUDES A RELEASE OF KNOWN AND UNKNOWN CLAIMS, AND ITS
ARBITRATION-OF-CLAIMS REQUIREMENT WAIVES YOUR RIGHT TO A JURY TRIAL. IF YOU
WISH, YOU SHOULD TAKE ADVANTAGE OF THE FULL CONSIDERATION PERIOD AFFORDED BY
SECTION 5 AND YOU SHOULD CONSULT YOUR ATTORNEY.

 
Executed at Branford, CT this 29 day of December, 2006.
 
/s/ Charles A. Ritrovato 
       Employee

 

 
6
 